—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered September 5, 1996, convict*650ing him of robbery in the first degree (three counts) and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not support the defendant’s contention that he was wrongfully excluded from material stages of the trial. The record belies his claim that he was excluded from the Sandoval hearing since the defendant addressed the court directly. The specific bench conferences the defendant claims to have been excluded from concerned issues of law or procedure, and thus did not require his presence (see, People v Roman, 88 NY2d 18; People v Velasco, 77 NY2d 469).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.